DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wakasugi (JP2019067663A; a machine translation of Wakasugi accompanies this Action and is referred to below).
Regarding claim 1, Wakasugi teaches a lithium solid-state battery (101, FIG. 1) comprising:
	a cathode comprising a cathode layer that contains an oxide-based cathode active material (positive electrode 2, FIG. 1; [026]-[027]),
 	an anode comprising an anode layer that contains an anode active material (negative electrode 3, FIG. 1; [025]), and
a solid electrolyte layer being disposed between the cathode layer and the anode layer and containing a solid electrolyte (electrolyte layer 1, FIG. 1; [025]), 
wherein at least any one of the anode layer and the solid electrolyte layer contains a sulfide-based solid electrolyte ([016]), and 
wherein the anode layer contains (the additive is added to the negative electrode mixture, [019]) at least one phosphorus-based ester compound selected from the group consisting of: … a phosphonic acid ester (trimethyl phosphate, triethyl phosphate, [017])…
Regarding claim 2, Wakasugi teaches the lithium solid-state battery of claim 1 as described above. Wakasugi also teaches wherein a content of the phosphorus-based ester compound in the anode layer is 1 mass % or more and 10 mass % or less when a total mass of the anode layer is determined as 100 mass % (see [030], the additive is added in an amount of 10 parts per 100 parts, which meets the limitation).  
Regarding claim 3, Wakasugi teaches the lithium solid-state battery of claim 1 as described above. Wakasugi also teaches wherein the anode active material is at least one selected from the group consisting of elemental Si and Si alloy ([010]).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Wakasugi (JP2019067663A) in view of Kaga (US20200014062A1; prior art under 102(a)(2) as of filing date).
Regarding claim 4, Wakasugi teaches the lithium solid-state battery of claim 1 as described above.
Wakasugi does not teach wherein the phosphorus-based ester compound contains a fluorinated alkyl group.
However, Kaga teaches the deficient limitations. Kaga relates to solid batteries (abstract) and is thus analogous art. 
Kaga teaches that a negative electrode interface stabilizer can be used as a non-aqueous solution ([0058]) in Kaga’s battery. Kaga lists triethyl phosphate as one compound, which is the same compound used by Wakasugi and for substantially the same purpose (to improve conductivity, [0007]). Kaga also teaches tris(2,2,2-trifluoroethyl) phosphite for the same purpose as the triethyl phosphate. The phosphite compound also falls within the scope of the claims (the compound is a phosphorous acid ester, according to eq (4) of the instant application). 
It has been held that the selection of a known material based on its suitability for its intended use is prima facie evidence of obviousness. See Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945), In re Leshin, 277 F.2d 197, 125 USPQ 416 (CCPA 1960), Ryco, Inc. v. Ag-Bag Corp., 857 F.2d 1418, 8 USPQ2d 1323 (Fed. Cir. 1988). See also MPEP 2144.07.
Thus, it would have been obvious before the effective filing date of the claimed invention to have substituted the tris(2,2,2-trifluoroethyl) phosphite with the triethyl phosphate of Wakasugi because Kaga teaches the compound is suitable for substantially the same use, and such suitability is prima facie evidence of obviousness. 

Claims 1-4 are rejected under 35 U.S.C. 103 as being unpatentable over Kodama (US20170179545A1; already of record by IDS submission), or in the alternative as being unpatentable over Kodama in view of Watanabe (JP2013239267A).
Regarding claim 1, Kodama teaches a lithium solid-state battery (solid-state lithium battery 10, FIG. 1; [0023]) comprising:
	a cathode comprising a cathode layer (cathode active material layer 1, FIG. 1; [0023]) that contains an oxide-based cathode active material (oxide active material, [0023]),
an anode comprising an anode layer (anode active material layer 2, FIG. 1; [0023]) that contains an anode active material ([0058]-[0060]), and 
a solid electrolyte layer (solid electrolyte layer 3, FIG. 1; [0023]) being disposed between the cathode layer and the anode layer and containing a solid electrolyte ([0023]; see also [0054]-[0057]), 
wherein at least any one of the anode layer and the solid electrolyte layer contains a sulfide-based solid electrolyte ([0044]-[0049]).
Kodama does not teach wherein the anode layer contains at least one phosphorus-based ester compound selected from the group consisting of: a phosphoric acid ester, a phosphonic acid ester, a phosphinic acid ester, a phosphorous acid ester and a phosphoric acid ester amide.
	However, Kodama teaches wherein the cathode layer contains at least one of a phosphoric acid ester (general formula (1), [0010]), Thus, the difference between the claimed invention and Kodama is that Kodama teaches using the phosphorous-based ester compound in the cathode instead of the anode. 
	However, Kodama does not explicitly teach that the phosphorous-based ester compound (referred to as phosphate ester by Kodama) should not or cannot be used in the anode. Kodama teaches that incorporating the phosphate ester may result in reductive decomposition of the phosphate ester.
	Nonetheless, Kodama teaches it is known that when a sulfide solid electrolyte is exposed to high temperatures, it is possible for an exothermic reaction between the sulfide solid electrolyte and the oxide cathode active material to occur ([0007]). Kodama also teaches the disclosed phosphate ester is capable of improving the thermal stability ([0009]).
	The person having ordinary skill in the art (“skilled person”) could have modified Kodama by using the phosphate ester (general formula (1)) of Kodama in the anode layer. The results of the combination would have been predictable, i.e., there would have been a reasonable expectation of success in improving the thermal properties of the battery as a whole. See MPEP 2143 §I.A and KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 415-421, 82 USPQ2d 1385, 1395-97 (2007).
	Thus, it would have been obvious before the effective filing date of the claimed invention to have combined the prior art elements of Kodama to arrive at the claimed invention wherein the anode layer contains at least one phosphorus-based ester compound selected from the group consisting of: a phosphoric acid ester, a phosphonic acid ester, a phosphinic acid ester, a phosphorous acid ester and a phosphoric acid ester amide.  
	In the alternative, Watanabe teaches the deficient limitation. Watanabe relates to solid batteries (pg. 3) and is thus analogous art. In particular, Watanabe relates to a negative electrode (abstract) that includes, inter alia, phosphorous-based compounds (pg. 5, ¶¶8, 10). 
	Watanabe teaches using trimethyl phosphate, triethyl phosphate, etc. as a compound to be included in the negative electrode (pg. 5, ¶10). 
	Thus, it would have been obvious before the effective filing date of the claimed invention to have utilized a phosphorous-based compound, such as trimethyl phosphate or triethyl phosphate in the anode. The skilled person would have been motivated to do so in order to improve the lithium ion conductive path (pg. 5, ¶10). 
 Regarding claim 2, Kodama teaches the lithium solid-state battery according to claim 1 as described above. Kodama also teaches wherein a content of the phosphorus-based ester compound in the anode layer is 1 mass % or more and 10 mass % or less when a total mass of the anode layer is determined as 100 mass % (the amount of the phosphate ester in the active material may be between 5-10%, which falls within the claimed range, see [0016]).
Regarding claim 3¸ Kodama teaches the lithium solid-state battery of claim 1 as described above. Kodama also teaches wherein the anode active material is at least one selected from the group consisting of elemental Si and Si alloy ([0059]).  
Regarding claim 4¸ Kodama teaches the lithium solid-state battery of claim 1 as described above. Kodama also teaches wherein the phosphorus-based ester compound contains a fluorinated alkyl group (see e.g., [0010]-[0012], [0030], various fluorine-containing alkyl groups are suggested).
Citation of Pertinent Art
The art made of record and not relied upon is considered pertinent to applicant's disclosure:
JP2020166994A anticipates every aspect of the claimed invention. However, this reference has a publication date that does not predate the priority date of the instant application.
JPH11176472A discloses using various phosphorous additives as flame-retardants ([0008]). The use of phosphorous compounds in combination with halogens to prevent combustion is well-known on the basis of JPH11176472A. Furthermore, various phosphorous compounds relevant to the instant application are disclosed at [0027]-[0033].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON AARON BARTON whose telephone number is (571)270-3551. The examiner can normally be reached 9:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allison Bourke can be reached on (303)297-4684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JASON BARTON/Examiner, Art Unit 1721

/WILLIAM E MCCLAIN/Primary Examiner, Art Unit 1721